Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art most similar to the instant application is exemplified by Sakashita (US-8205725).  Sakashita discloses a disc brake (105) of a floating type comprising: an inner pad (4A/B) and an outer pad (5A/B) respectively located on opposite sides of a rotation disc (2) rotatable with a wheel; a pressing device (13/14 and 110/106) configured to press the inner pad and the outer pad against the rotation disc (fig 6, col. 6); and a housing (8/106/116) mounted on a non-rotating member and holding the pressing device (fig 6), wherein the pressing device comprises: a first pressing member (13/14) movable toward the rotation disc (2); a second pressing member (110) movable away from the rotation disc (fig 6, to the right); a frame (106/116) having substantially a frame shape and comprising (i) a first side portion (106 at or near 110) opposed to the second pressing member (110), and (ii) a second side portion (16) engaged with the outer pad (5A/B) so as to be movable integrally with the outer pad in a direction parallel with a rotation axis of the rotation disc (2); and an electric actuator (9) configured to move the first pressing member (13/14) and the second pressing member (110)( col. 6), and wherein the electric actuator comprises: a stator (91a) comprising a plurality of coils and having a substantially cylindrical shape (fig 6), a rotor (91b) located on an inner circumferential side of the stator (91a); a first motion converter (116-119) configured to convert rotation of the inner rotor to linear movement to transmit the linear movement to the first pressing member (13/14); and a second motion converter (128/109)configured to convert rotation to transmit the linear movement to the second pressing member (fig 6).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657